Name: COMMISSION REGULATION (EC) No 439/97 of 6 March 1997 altering the rate of refunds applicable for certain products of the cereals and rice sectors exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  plant product
 Date Published: nan

 7. 3 . 97 EN Official Journal of the European Communities No L 67/ 11 COMMISSION REGULATION (EC) No 439/97 of 6 March 1997 altering the rate of refunds applicable for certain products of the cereals and rice sectors exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular the fourth subparagraph of Article 13 (3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (3), and in particular Article 1 3 (3) thereof, Whereas the rates of the refunds applicable from 1 March 1997 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EC) No 381 /97 (4); Whereas it follows from applying the rules and criteria contained in Regulation (EC) No 381 /97 to the informa ­ tion at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto; Whereas the second and third subparagraphs of Article 3 (3) of Commission Regulation (EC) No 1223/94 0, as amended by Regulation (EC) No 2340/96 (6), provide that applications for advance-fixing certificates may be accepted by the Commission, in which case certificates are issued without waiting for the expiry of the five-day period; Whereas the certificate applications made are justified by the market situation , HAS ADOPTED THIS REGULATION: Article 1 The rates of refund fixed by Regulation (EC) No 381 /97 are hereby altered as shown in the Annex hereto . Article 2 Advance-fixing certificates applied for by 1 p.m . on 6 March 1997 for maize exported in the form of goods not covered by Annex II to the Treaty may be issued from 7 March 1997 at the rate in force on the day of the applica ­ tion . Article 3 This Regulation shall enter into force on 7 March 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2 OJ No L 126, 24. 5 . 1996, p. 37 . 0 OJ No L 329, 30 . 12 . 1995, p. 18 (&lt; OJ No L 60, 1 . 3 . 1997, p . 42. 0 OJ No L 136, 31 . 5 . 1994, p. 33 . * OJ No L 318 , 7. 12. 1996, p. 9 . No L 67/ 12 [ ENH Official Journal of the European Communities 7 . 3 . 97 ANNEX to the Commission Regulation of 6 March 1997 fixing the rates of the refunds applicable to certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty Rate of refund CN code Description of products (') per 100 kg of basic product 1001 10 00 Durum wheat:  on exports of goods falling within CN codes 1 902 1 1 and 1902 19 to the United States of America  in other cases  1001 90 99 Common wheat and mesiin :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 0,666  in other cases :   where pursuant to Article 4 (5) of Regulation (EC) No 1222/94 (2) _   in other cases 1,025 1002 00 00 Rye 3,208 1003 00 90 Barley 2,750 1004 00 00 Oats 1,934 1005 90 00 Maize (corn) used in the form of:  starch:   where pursuant to Article 4 (5) of Regulation (EC) No 1222/94 0 0,951   in other cases 2,644  glucose, glucose syrup, maltodextrine, maltodextrine syrup of CN codes 1702 30 51 , 1702 30 59, 1702 30 91 , 1702 30 99, 1 702 40 90 , 1 702 90 50, 1 702 90 75, 1 702 90 79, 21 06 90 55 (3):   where pursuant to Article 4 (5) of Regulation (EC) No 1222/94 i1) 0,546   in other cases 2,239  other (including unprocessed) 2,644 Potato starch of CN code 1108 13 00 similar to a product obtained from processed maize :  where pursuant to Article 4 (5) of Regulation (EC) No 1 222/94 (2) 0,951  in other cases 2,644 1006 20 Husked rice :  round grain 19,375  medium grain 17,250  long grain 17,250 ;x 1006 30 Wholly-milled rice:  round grain 25,000  medium grain 25,000  long grain 25,000 1006 40 00 Broken rice used in the form of:  starch of CN code 1108 19 10 :   where pursuant to Article 4 (5) of Regulation (EC) No 1222/94 (2) 0,668   in other cases 2,450  other (including unprocessed) 2,450 7 . 3 . 97 EN Official Journal of the European Communities No L 67/ 13 CN code Description of products (') Rate of refund per 100 kg of basic product 1007 00 90 Sorghum 2,750 1101 00 Wheat or mesiin flour:  on exports of goods falling within CN 1902 19 to the United States of America codes 1902 11 and 0,819  in other cases 1,261 1102 10 00 Rye flour 4,395 1103 11 10 Groats and durum wheat meal :  on exports of goods falling within CN 1902 19 to the United States of America codes 1902 11 and  in other cases  1103 11 90 Common wheat groats and spelt:  on exports of goods falling within CN 1902 19 to the United States of America codes 1902 11 and 0,946  in other cases l I 1,456 (') As far as agricultural products obtained from the processing of a basic product or/and assimilated products are concerned, the coefficients shown in Annex E of amended Commission Regulation (EC) No 1222/94 shall be applied (OJ No L 136, 31 . 5 . 1994, p. 5). (2) The goods concerned are listed in Annex I of amended Regulation (EEC) No 1722/93 (OJ No L 159, 1.7 . 1993 , p. 1 12). (-1 ) For syrups of CN codes 1702 30 99, 1702 40 90 and 1702 60 90 , obtained from mixing glucose and fructose syrup, the export refund may be granted only for the glucose syrup .